Judgment, Supreme Court, Bronx County (Norma Ruiz, J.), entered November 6, 2008, in an action for wrongful death, insofar as appealed from as limited by stipulation, awarding interest on future damages, calculated on the value of those damages discounted to the date of death and going forward from that date to the date of judgment, unanimously affirmed, without costs.
EPTL 5-4.3 provides that “[i]nterest upon the principal sum recovered by the plaintiff from the date of the decedent’s death shall be added to . . . the total sum awarded.” The statutory term “principal sum” is “simply the discounted sum without any included interest—i.e., discounted to the date of death” (Milbrandt v Green Refractories Co., 79 NY2d 26, 36 [1992]). Where as here, the award of future damages was discounted by the court to the date of liability, which is the date of death, the award of interest from that date to the date of judgment was proper (see generally Rohring v City of Niagara Falls, 84 NY2d 60 [1994]; Milbrandt v Green Refractories Co., 79 NY2d 26 [1992], supra). Concur—Gonzalez, P.J., Saxe, McGuire, Acosta and Abdus-Salaam, JJ.
*437The decision and order of this Court entered herein on March 2, 2010 (71 AD3d 404 [2010]) is hereby recalled and vacated (see 2010 NY Slip Op 76221[U] [2010] [decided simultaneously herewith]).